Per Curiam.

Defendant’s plea of guilty to the charge of violating section 4 of the Explosive Ordinance of the Town of North Hempstead (unlawful discharge of a firearm) barred, upon the ground of double jeopardy, a subsequent prosecution for the same offense under subdivision 4 of section 1904 of the Penal Law. (People v. Chessman, 13 N Y 2d 793; People ex rel. Ostwald v. Craver, 272 App. Div. 181; People ex rel. Hunt v. McDonnell, 201 Misc. 406, affd. 279 App. Div. 923; see, also, Code Crim. Pro., § 673.)
The judgment of conviction should be unanimously reversed on the law and complaint dismissed.
Concur — Di Giovanna, Benjamin and Hargett, JJ.
Judgment reversed, etc.